TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 2, 2022



                                      NO. 03-20-00160-CR


                                  The State of Texas, Appellant

                                                 v.

                              Robert Brandon Minatra, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
      REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order entered by the trial court granting Minatra’s motion to suppress

evidence. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the trial court’s order. Therefore, we reverse the trial court’s order granting

Minatra’s motion to suppress evidence and remand this cause for further proceedings consistent

with this opinion. Minatra shall pay all costs relating to this appeal, both in this Court and in the

court below.